Case 1:17-cv-00548-MSM-PAS Document 37 Filed 09/12/19 Page 1 of 2 PageID #: 216




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND

  DAN DIAMANT
     Plaintiff

  v.                                                         C.A. No. 17-548-JJM-PAS

  UTGR, Inc. dba Twin River Casino and
  John Does, various security personnel
  employed by Twin River Casino; as well as
  police officers employed by the Town of
  Lincoln, Rhode Island; and Detective Trooper
  Lawens Fevrier, Rhode Island State Police,
        Defendants


             MOTION FOR RECONSIDERATION TEXT ORDER GRANTING
                 MOTION TO AMEND BEFORE OBJECTION FILED

        NOW COME Defendants, Town of Lincoln, Joseph Anterni and Russell Enos and hereby

 move for Reconsideration of the Text Order granting Plaintiff’s Motion to Amend its Complaint

 to add two (2) Defendants outside the statute of limitations. ECF Notice, Text Order (Sept. 5,

 2019). In support thereof, Defendants represent that this Court granted Plaintiff’s Motion by Text

 Order before Defendants had an opportunity to Object or respond. Defendants, however, have a

 substantive objection to Plaintiff’s Motion to Amend including failure to demonstrate

 compliance with the relation back standard of Rule 15(c)(1)(C) by failing to demonstrate a

 “mistake” and failing to demonstrate notice within the ninety (90) day timeframe of Rule 4(m).

 For the reasons contained in the Memorandum attached and incorporated herein, Defendants

 respectfully submit that Plaintiff’s Motion to Amend to add Defendants outside the running of

 the statute of limitations should have be denied.
Case 1:17-cv-00548-MSM-PAS Document 37 Filed 09/12/19 Page 2 of 2 PageID #: 217




        WHEREFORE, Defendants respectfully request that this Court reconsider its Text Order,

 consider the objection and arguments presented in the attached Memorandum of Law and deny

 Plaintiff’s Motion to Amend the Complaint.

                                              Defendants,
                                              By their attorney,


                                              /s/ Marc DeSisto, Esq.
                                              Marc DeSisto, Esq. (#2757)
                                              DESISTO LAW LLC
                                              60 Ship Street
                                              Providence, RI 02903
                                              (401) 272-4442
                                              Fax: (401) 533-9848

                                 CERTIFICATION OF SERVICE

         I hereby certify that the within document has been electronically filed with the Court on
 this 12th day of September, 2019, and is available for viewing and downloading from the ECF
 system. Service on the counsel of record, as listed below, will be effectuated by electronic means:

 Thomas G. Briody, Esq.
 tbriodylaw@aol.com

 Paul R. Crowell
 paul.crowell@zurichna.com

 Justin J. Sullivan
 jjsullivan@riag.ri.gov

 Kate C. Brody
 kbrody@riag.ri.gov

 Brenda Baum
 bbaum@riag.ri.gov

                                              /s/ Marc DeSisto, Esq.
